Citation Nr: 1547813	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-19 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.  

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to a rating in excess of 10 percent for lumbar disc disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from December 1987 to December 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that service connection has been granted for major depressive disorder with generalized anxiety disorder with panic attacks; however, the Veteran has indicated that she is still appealing the denials of service connection for PTSD and for a bipolar disorder.  

Although the Veteran initially indicated that she was withdrawing the issue of entitlement to a rating in excess of 10 percent for lumbar disc disease, she promptly indicated that she did not desire to withdraw that issue from appeal.  Thus, that issue remains on appeal. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In September 2015, the Veteran indicated that she wanted to be afforded a Board video conference hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board video conference hearing in connection with this appeal.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

